Citation Nr: 1011542	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wound of the left 
wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected status post radiation therapy for prostate cancer 
with residual urinary frequency and urgency, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected frequency of stools with urgency secondary to 
radiation as residual of prostate cancer treatment, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wound of the right 
hand, currently evaluated as 30 percent disabling.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  This case was remanded by the Board in 
September 2007 for additional development.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability has 
been raised by the record, but has not been adjudicated by 
theRO.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In February 2010, after the claims on appeal had been 
returned to the Board, the Veteran submitted a statement in 
which he listed the various medical facilities and 
practitioners who had treated him for his various 
service-connected disabilities.  The evidence of record 
includes records from all of these facilities, and the 
Veteran has not indicated in any way that these records are 
not complete.  Accordingly, the evidence of record does not 
show that the veteran identified additional relevant VA or 
private medical evidence in the February 2010 statement.  See 
38 C.F.R. § 3.159(c)(1) (2009).  However, in the same 
February 2010 statement, the Veteran also reported that he 
had filed a claim with the Social Security Administration 
(SSA).  While the Veteran did not state whether the SSA claim 
included evidence relevant to the Veteran's claims on appeal 
that were not already associated with the claims file, the 
Board cannot assume that these records would not be new or 
relevant without obtaining them.  Accordingly, an attempt 
must be made to obtain the Veteran's SSA records.  See 
38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the SSA and obtain 
copies of all medical and other records 
considered by SSA as part of any claim for 
benefits submitted by the Veteran.  Copies 
of all related SSA records must also be 
obtained and associated with the claims 
folder.  If such records are not 
available, a note to that effect must be 
included in the Veteran's claims folder.

2.	After completing the above action, the 
RO must readjudicate the Veteran's claims, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
the benefits on appeal remain denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


